Citation Nr: 1538350	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left chondromalacia patella (left knee disability), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right chondromalacia patella (right knee disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to September 1989.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which split the Veteran's already service-connected bilateral chondromalacia patella into two separate disability ratings (one for each knee).  The RO assigned separate 10 percent disability ratings for each knee, retroactively effective from February 25, 2008.  The Veteran filed a Notice of Disagreement (NOD) in April 2009, appealing the disability ratings assigned.  The RO issued a Statement of the Case (SOC) in August 2011.  In August 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left chondromalacia patella has been manifested by at worst, normal extension and flexion limited to 90 degrees with pain and consideration of functional impairment on use, and has not been manifested by instability or subluxation.

2.  Throughout the appeal, the Veteran's right chondromalacia patella has been manifested by, at worst, normal extension and flexion limited to 90 degrees with pain and consideration of functional impairment on use, and has not been manifested by instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left chondromalacia patella are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right chondromalacia patella are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claims, a letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the April 2008 notice letter to the Veteran regarding his increased rating claims.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's knees have worsened since the last VA examination in February 2015.  All of the symptoms that the Veteran described at his July 2015 Board hearing were documented in his February 2015 VA examination.  Consequently, another examination to evaluate the severity of these disabilities is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in July 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The VLJ noted the element of the claims that was lacking to substantiate the claims for benefits (i.e., a worsening of the Veteran's symptoms).  Id. at 3.  The representative and the VLJ then asked questions regarding this element.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of August 1990 granted service connection for the Veteran's bilateral chondromalacia patella.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent evaluation for his right knee disability and left knee disability under 38 C.F.R. § 4.71a, DC 5260.  He seeks increased disability ratings.

Under DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  A 30 percent rating is the maximum schedular disability rating.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  A 30 percent rating is the maximum schedular disability rating available under this code.  38 C.F.R. § 4.71a, DC 5257.

Descriptive words such as "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected left knee disability and right knee disability.  Here, there is no evidence of extension limited to 10 degrees or flexion limited to 30 degrees in either knee to warrant higher or separate disability ratings.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Specifically, at a December 2008 VA joints examination, the Veteran's knees displayed normal flexion (140 degrees) and extension (0 degrees) with pain beginning bilaterally at 140 degrees of flexion.  There was no additional limitation in degrees of ranges of motion on either knee following repetitive use.  The examiner determined that the Veteran did not have subluxation, genu recurvatum, or crepitus of either knee.  The Veteran did have bilateral locking pain and tenderness.  The Veteran did not require any assistive devices for ambulation.  The X-ray findings were within normal limits.  Stability testing of the knees was normal.  

The Veteran was afforded another VA joints examination in August 2011.  The Veteran did not use any assistive devices.  The Veteran's knees were not manifested by instability, ankylosis, patellar abnormality, meniscus abnormality, or tendon/bursae abnormality.  The Veteran's knees each displayed flexion to 130 degrees (normal is 140 degrees) and normal extension, with objective evidence of pain with active motion.  There was no additional limitation in degrees of ranges of motion on either knee following repetitive use.  X-rays of the knees were normal.  

Recently, the Veteran was afforded a VA joints examination in February 2015.  The Veteran described pain, stiffness, locking, and buckling of the knees.  The Veteran's knees displayed flexion to 110 degrees (normal is 140 degrees) and normal extension.  Pain was noted on examination during rest/non-movement periods.  There was also evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joints.  There was objective evidence of crepitus.  Following repetitive use testing (with at least three repetitions), the Veteran experienced additional loss of range of motion.  Specifically, the flexion of the knees dropped to 100 degrees, but extension remained normal.  The examiner then retested the Veteran's knees during a flare-up and determined that the flexion of the knees dropped to 90 degrees (normal is 140 degrees).  The extension of the knees did not change.  The examiner also noted that the Veteran had instability of station, disturbance of locomotion, interference with sitting, and interference with standing due to his knees.  He had normal strength in his knees.  The Veteran did not have patellar dislocation, "shin splints," stress fractures, ankylosis, meniscus condition, chronic exterional compartment syndrome or any other tibial and/or fibular impairment of the knees and legs.  Joint stability testing of the knees was normal.  The Veteran did not use any assistive devices for his knees.  X-rays of the knees were normal.

The VA and private treatment records contained in the claims file do not provide any contrary evidence to that described above.  For instance, a February 2008 private treatment documents the Veteran's pain, buckling, and swelling - all symptoms that were documented at his VA examination.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher or separate disability ratings for his service-connected right knee disability and left knee disability.  Throughout the appeal, the Veteran's knees have been manifested by, at worst, normal extension and flexion limited to 90 degrees with pain and consideration of functional impairment on use. 
Here, the evidence of record does not establish that the Veteran's knee disabilities are manifested by extension limited to 10 degrees to warrant separate compensable disability ratings or flexion limited to 30 degrees to warrant higher disability ratings, even with consideration of the Veteran's pain.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

Additionally, the Veteran is not entitled to separate disability ratings for any instability of the knees.  Here, the Veteran has described buckling, weakness, and lateral instability of the knees.  However, the clinical examinations of the knees have not demonstrated any objective evidence of subluxation or instability.  Overall, the Board places greater probative weight to the VA examiners' findings of no actual knee instability as these examiners have greater training and expertise than the Veteran in performing the testing techniques used to evaluate the presence or absence of instability/subluxation.  The VA and private treatment records also document the absence of instability and subluxation, despite the Veteran's complaints of buckling.  See, e.g., February 2008 private treatment record.  Thus, the probative evidence does not establish that the Veteran has recurrent instability or subluxation of the knees to warrant separate compensable disability ratings.  38 C.F.R. § 4.71a, DC 5257.

In forming this decision, the Board has considered the Veteran's complaints of pain in the knees.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disabilities warrant higher disability ratings under DC 5260.  38 C.F.R. § 4.71a.  

Specifically, at a December 2008 VA examination, the Veteran reported stiffness, giving way, and locking in his knees.  He described constant pain, but denied any fatigability, weakness, and lack of endurance.  The Veteran stated that the pain was relieved by rest and medication.  The Veteran indicated that at the time of the pain, he can function with medication.  The Veteran reported that his knees affected his daily activity because he experienced worse pain with movement, could not work around the yard, and could not climb the stairs.  Regarding functional impairment, the Veteran reported difficulty squatting, lifting, and moving heavier objects.  The VA examiner determined that the bilateral joint function was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degrees of ranges of motion on either knee following repetitive use.

At the August 2011 VA examination, the Veteran reported pain, stiffness, giving way, locking, swelling, and tenderness in his knees, which limited his activities of daily living, to include walking and climbing stairs.  The Veteran stated that he was unable to stand for more than a few minutes and unable to walk for more than a few yards.  As a full-time teacher, the Veteran reported that he sat often while doing the teaching due to his pain.  The Veteran stated that he had pain in his knees after driving for an hour and was not doing chores due to increased pain in his knees after activity.  The Veteran denied any weakness or incoordination.  The Veteran described mild flare-ups of the knees that occurred weekly.  The flare-ups were precipitated by prolonged walking and standing, and were alleviated by rest, elevation, and medication.  The Veteran reported mild functional impairment.  The VA examiner determined that there was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of ranges of motion on both knees.  

At the February 2015 VA examination, the Veteran reported pain in his knees, which limited his activities of daily living, to include walking, running, weight-lifting, and climbing stairs.  The pain was dull and constant (4 on a scale of 1-10 with 10 being the worst).  He experienced flare-ups of his knees 2-3 times per month.  During a flare-up, he cannot walk or squat and has to sit down and rest.  During a flare-up, he takes medication for the pain.  The Veteran stated that in his occupation as a teacher, he tries to avoid standing and walking around the classroom.  He described increased pain after repetitive motion.  The Veteran reported having functional loss or functional impairment of the joints, including but not limited to repeated use over time.  Following repetitive use testing (with at least three repetitions), the Veteran experienced additional loss of range of motion.  Specifically, the flexion of the knees dropped to 100 degrees, but extension remained normal.  The examiner determined that pain, weakness, fatigability, or incoordination would significantly limit the functional ability of the Veteran's knees with repeated use over a period of time due to his pain.  The examiner then retested the Veteran's knees during a flare-up and determined that the flexion of the knees dropped to 90 degrees (normal is 140 degrees).  The extension of the knees did not change.  The examiner found that the Veteran's knees did not impact his ability to perform any type of occupational task, to include standing, walking, and lifting.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the knees on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Here, the VA examiner determined that during a flare-up, the Veteran's range of motion dropped to 90 degrees but this range of motion is still noncompensable under the rating criteria. Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the knees to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the knees based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher disability ratings may be warranted for the Veteran's knees, but finds none are raised by the medical evidence.  Specifically, the evidence does not establish that the Veteran's knees are ankylosed to warrant higher disability ratings under 38 C.F.R. § 4.71a, DC 5256.  Throughout the appeal, the Veteran has displayed ranges of motion in the knees, which demonstrates that his knees are not ankylosed.  38 C.F.R. § 4.71a, DC 5256.  There is no history of meniscal injury or surgical repair of meniscus in the knees.  Thus, the criteria of DC 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) and DC 5259 (symptomatic removal of semilunar cartilage) are not appropriate for application.  38 C.F.R. § 4.71a.  Additionally, DCs 5262 and 5263 are inapplicable because the evidence of record does not document that the Veteran has impairment, to include malunion or nonunion, of the tibia and fibula of his legs or genu recurvatum.  These symptoms were not documented at the VA examinations or in the VA and private treatment records.  Thus, the Veteran's claims cannot be granted under these alternate codes.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected knees more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, staged ratings are not for application in the instant case.

In forming this decision, the Board has considered the lay statements from the Veteran, his spouse, his friend, and his neighbor regarding the severity of the Veteran's right knee disability and left knee disability.  The Board has also considered the Veteran's testimony at his March 2012 Decision Review Officer (DRO) hearing and his July 2015 Board hearing.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran, his spouse, his friend, and his neighbor are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's competent and credible belief that his disability is worse than the assigned rating, even coupled with the other competent and credible lay statements of record regarding the severity of the Veteran's disabilities, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent for the right knee disability and left knee disability at any time during the appeal period.  The claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Extraschedular and TDIU Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's service-connected right knee disability and left knee disability fully address his symptoms, which include mainly pain, buckling, weakness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the knees with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, buckling, weakness, and limitation of motion that affects his ability to stand and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the knees were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the July 2015 Board hearing and the February 2015 VA examination, the Veteran reported that he was currently employed full-time.  There is no allegation that his service-connected right knee disability and left knee disability have resulted in unemployment or marginal employment.  Therefore, consideration of a TDIU is not warranted. 



ORDER

An evaluation in excess of 10 percent for the service-connected left chondromalacia patella is denied.

An evaluation in excess of 10 percent for the service-connected right chondromalacia patella is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


